



COURT OF APPEAL FOR ONTARIO

CITATION: Oakes v. Maas, 2018 ONCA 548

DATED: 20180613

DOCKET: C64506

Hoy A.C.J.O., Rouleau and Benotto JJ.A.

BETWEEN

Lawrence Cecil Oakes and Jason Oakes

Appellants

and

Johannes Antonius Gerardus Maas and Sandra Lynn
    Maas

Respondents

W. Gerald Punnett, for the appellants

Richard Campbell, for the respondents

Heard: June 13, 2018

On appeal from the order of Justice Price of the Superior
    Court of Justice, dated September 28, 2017.

APPEAL BOOK ENDORSEMENT

[1]

After some questioning from the panel, the appellants abandoned their
    appeal. The respondents are entitled to costs of the appeal in the
    all-inclusive amount of $5,000.


